IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37496

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 369
                                                )
       Plaintiff-Respondent,                    )     Filed: February 25, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DARWIN WILLARD CROSLAND,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       DarwinWillard Crosland pled guilty to second degree kidnapping. I.C. § 18-4501(1), 18-
4503. In exchange for his guilty plea, additional charges were dismissed including an allegation
he was a persistent violator. The district court sentenced Crosland to a unified term of twenty-
five years, with a minimum period of confinement of ten years. Crosland filed an I.C.R. 35
motion, which the district court denied. Crosland appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Crosland’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Crosland’s Rule 35 motion is affirmed.




                                                2